Per Curiam:

Upon the main question between the parties, the construction of section 38 of the Public Service Commissions Law, we concur in the reasoning of the Appellate Division of the Second Department in Morgan v. Woolverton, 136 App. Div. 351, and shall hereafter follow it in preference to Richardson v. Woolverton, 117 N. Y. Supp. 908, where the point as to the meaning of the word “ hag*168gage” was not brought before the court. The testimony of the expert dressmaker as to the value of the dresses lost was not based on sufficiently definite information to malee it valuable, hut its admission was not reversible error. The jury took the plaintiff’s own much lower figures, which represented the actual cost of the dresses to his assignor. The testimony of the expert jeweler was competent, and fixed the value of the jewelry approximately at $80. The jury gave the plaintiff his own estimate of $200, which had no support in the evidence. This was evidently due to oversight.
1The judgment should he reversed 'and a new trial ordered, with costs to abide the event, unless plaintiff stipulates to reduce the amount by deducting $120 and interest to date of verdict, in which case it should he affirmed, without costs.
Present: Seabury, Guy and Whitney, JJ.
Judgment reversed and new trial ordered, with costs to abide event, unless plaintiff stipulates to reduce amount by deducting $120 and interest to date of verdict, in which case judgment affirmed, without costs.